Citation Nr: 1027022	
Decision Date: 07/20/10    Archive Date: 07/28/10

DOCKET NO.  09-07 655	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1967 to October 
1975.  

This matter comes to the Board of Veterans' Appeals (Board) from 
a July 2007 rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in St. Paul, Minnesota.  A Notice of 
Disagreement was filed in August 2007, a Statement of the Case 
was issued in January 2009, and a Substantive Appeal was received 
in February 2009.  

The Veteran testified at a hearing before the Des Moines, Iowa RO 
in April 2009, and at a hearing before the Board in May 2010.  
The Des Moines, Iowa, RO currently has jurisdiction of the claims 
file.  


FINDING OF FACT

The Veteran's service-connected disabilities do not preclude 
substantially gainful employment.


CONCLUSION OF LAW

The criteria for entitlement to a total disability rating due to 
service-connected disabilities have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 
4.18, 4.25 (2009).




REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

Before addressing the merits of the Veteran's claim on appeal, 
the Board is required to ensure that the VA's "duty to notify" 
and "duty to assist" obligations have been satisfied.  See 38 
U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2009) 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  The notification 
obligation was accomplished by way of a letter from the RO to the 
Veteran dated in March 2007.  The March 2007 letter also provided 
the Veteran with notice of the types of evidence necessary to 
establish a disability rating, and the type of evidence necessary 
to establish an effective date.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  

The RO also provided assistance to the Veteran as required under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under 
the facts and circumstances in this case.  The evidence of record 
contains the Veteran's post-service VA and private medical 
records, including the determination and underlying medical 
reports from the Social Security Administration (SSA) .  The 
evidence of record also contains several reports of VA 
examinations.  The examination reports obtained are fully 
adequate and contain sufficient information to decide the issue 
on appeal.  See Massey v. Brown, 7 Vet. App. 204 (1994).  The 
Veteran and his representative have not made the RO or the Board 
aware of any additional evidence that needs to be obtained in 
order to fairly decide this appeal, and have not argued that any 
error or deficiency in the accomplishment of the duty to notify 
and duty to assist has prejudiced him in the adjudication of his 
appeal.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  Therefore, the 
Board finds that duty to notify and duty to assist have been 
satisfied.  For all the foregoing reasons, the Board will proceed 
to the merits of the Veteran's appeal.  



Criteria & Analysis

The Board has reviewed all of the evidence in the Veteran's 
claims file, with an emphasis on the medical evidence for the 
rating period on appeal.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is no 
need to discuss, in detail, the extensive evidence of record.  
Indeed, the Federal Circuit has held that the Board must review 
the entire record, but does not have to discuss each piece of 
evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 
2000).  Therefore, the Board will summarize the relevant evidence 
where appropriate, and the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, as to 
the claim.  

In order to establish service connection for a total rating based 
upon individual unemployability due to service-connected 
disability, there must be an impairment so severe that it is 
impossible to follow a substantially gainful occupation.  See 38 
U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  In reaching 
such a determination, the central inquiry is "whether the 
veteran's service connected disabilities alone are of sufficient 
severity to produce unemployability."  Hatlestad v. Brown, 5 
Vet. App. 524, 529 (1993).  For VA purposes, the term 
"unemployability" is synonymous with an inability to secure and 
follow a substantially gainful occupation.  VAOPGPREC 75-91; 57 
Fed. Reg. 2317 (1992).  Consideration may be given to the 
veteran's level of education, special training, and previous work 
experience in arriving at a conclusion, but not to his age or to 
the impairment caused by nonservice-connected disabilities.  See 
38 C.F.R. §§ 3.341, 4.16, 4.19.

VA regulations establish objective and subjective standards for 
an award of total rating based on unemployability.  When the 
veteran's schedular rating is less than total (for a single or 
combination of disabilities), a total rating may nonetheless be 
assigned provided that if there is only one service-connected 
disability, this disability shall be rated at 60 percent or more.  
When there are two or more disabilities, at least one disability 
must be ratable at 40 percent or more, and any additional 
disabilities must result in a combined rating of 70 percent or 
more, and the disabled person must be unable to secure or follow 
a substantially gainful occupation.  See 38 C.F.R. § 4.16(a).  A 
total disability rating may also be assigned on an extra-
schedular basis, pursuant to the procedures set forth in 38 
C.F.R. § 4.16(b), for veterans who are unemployable by reason of 
service-connected disabilities, but who fail to meet the 
percentage standards set forth in section 4.16(a).  Thus, the 
Board must evaluate whether there are circumstances, apart from 
any non-service-connected conditions and advancing age, which 
would justify a total rating based on unemployability.

A TDIU claim is an alternate way to obtain a total disability 
rating without recourse to a 100 percent evaluation under the 
rating schedule.  See Parker v. Brown, 7 Vet. App. 116, 118 
(1994).

The Veteran here is service-connected for posttraumatic stress 
disorder (PTSD), evaluated as 50 percent disabling, as well as 
tinnitus, evaluated as 10 percent disabling, and bilateral 
hearing loss, evaluated as zero percent disabling.  His combined 
rating is therefore 60 percent.  See 38 C.F.R. § 4.25.  As such, 
he does not meet the threshold requirements under 38 C.F.R. 
§ 4.16(a).  However, the Board must still consider whether the 
competent evidence otherwise demonstrates that the Veteran is 
unable to secure or follow a substantially gainful occupation.  
If such is shown, then the case would be referred to the 
Director, Compensation and Pension Service for extra-schedular 
consideration.  See 38 C.F.R. § 4.16(b).

A review of the objective evidence does not support the Veteran's 
claim of unemployability.  To the contrary, the April 2007 VA 
examiner opined that the Veteran's hearing loss alone should not 
significantly affect vocational potential or limit participation 
in most work activities.  Moreover, the May 2007 VA examiner 
opined that PSTD would have an overall moderate impact on 
employability.  Additionally, the April 2009 VA examiner opined 
that the Veteran did not have total occupational and social 
impairment due to PTSD signs and symptoms.  Thus, the VA 
examinations did not result in a finding that the Veteran's 
service-connected disabilities precluded substantially gainful 
employment.   As stated in Friscia v. Brown, 7 Vet. App. 294, 297 
(1994), the Board may not reject a claim for a TDIU without 
producing evidence, as distinguished from mere conjecture, that 
the Veteran can perform work that would produce sufficient income 
to be other than marginal.  Aside from the VA opinions that do 
not support the TDIU claim, the SSA disability determination 
found that the Veteran was disabled and unemployable, but, 
significantly, the decision was based on nonservice-connected 
disabilities.  Thus, the probative medical opinions and 
conclusions of record are against the claim.   

The Veteran himself believes that he is unable to obtain and 
maintain substantially gainful employment due to his service-
connected disabilities.  At his hearing in May 2010, he described 
how his attiude and problems with people led to multiple job 
dismissals and job changes.  He attributed such problems to his 
PTSD.  Nevertheless, his testimony in this regard is far 
outweighed by the medical professionals of record who considered 
his various disorders and provided evaluations as to his 
inability to work.  For these reasons, the Board finds that the 
preponderance of the evidence is against the claim, and the 
benefit of the doubt rule is not applicable.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Entitlement to TDIU is denied.  



____________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


